     Case 3:20-cv-05875-MCR-HTC Document 12 Filed 12/16/20 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

SCOTT HUDSON,

      Plaintiff,

v.                                 District Ct Case No.: 3:20-cv-5875
                                   Circuit Ct Case No.: 2020 CA 000665

UNIVERSITY OF WEST FLORIDA
BOARD OF TRUSTEES,

     Defendant.
_________________________________________/

              DEFENDANT’S RESPONSE TO PLAINTIFF’S
             AMENDED MOTION TO COMPEL ARBITRATION

      Defendant University of West Florida Board of Trustees (“UWF”), by

and through its undersigned counsel, responds to Plaintiff Scott Hudson’s

Amended Motion to Compel Arbitration and states Hudson is not entitled to

arbitration of his grievance.

                                BACKGROUND

      UWF and its faculty operate under a Collective Bargaining Agreement

(“CBA”) between UWF and the United Faculty of Florida, University of West

Florida Chapter (“UFF”). Grievance and arbitration procedures are

governed by Article 22 of the CBA which is attached as Exhibit “1” to
     Case 3:20-cv-05875-MCR-HTC Document 12 Filed 12/16/20 Page 2 of 8




Plaintiff’s Petition to Compel Arbitration or in the Alternative Other Relief

(“The Complaint”).

      On January 23, 2017, Hudson was given notice that he was not being

reappointed to the position of Assistant Professor in UWF’s Department of

Theatre. Hudson, represented by personal counsel and not the UFF, timely

filed a grievance in accordance with the CBA and his grievance was denied

in the first two steps of the grievance procedure. Hudson was informed that

his Step 2 appeal of the Step 1 proceeding was denied in a letter to him

dated September 29, 2017. In a facsimile and letter dated October 30,

2017, Hudson, and not the UFF, sought arbitration under the CBA.

      Because arbitrating a grievance is solely within the discretion of the

UFF, Hudson’s individually filed petition for arbitration is contrary to the

express provisions of the Article 22 requirements for seeking arbitration

and is a nullity.

      Arbitration, or Step 3, procedures are found in Paragraph 22.5(g) of

the CBA. There, the CBA requires:

             (1) Filing. If the grievance has not been satisfactorily
      resolved at Step 2, the UFF may proceed to arbitration by
      filing a written notice of the intent to do so.

                  a.  Notice of intent to proceed to arbitration will be
      filed with the President or representative within thirty (30)
      calendar days after receipt of the Step 2 decision and will be


                                      2
     Case 3:20-cv-05875-MCR-HTC Document 12 Filed 12/16/20 Page 3 of 8




      signed by the grievant and the State UFF President or the UFF
      Director of Arbitrations.

      Because Hudson’s Notice of Arbitration was not filed by the UFF, it is

void and Hudson’s Amended Motion to Compel Arbitration should be

denied.

       Hudson is not entitled to unilaterally demand arbitration.

      Under the CBA, arbitration may be available to a grievant if Step 2 of

the grievance process fails to resolve the grievance. Only the UFF,

however, has the right to proceed to arbitration.

      In Florida, it is well settled law that when a union has contractual

control over a grievance process under a collective bargaining agreement,

its members cannot initiate arbitration proceedings between the member

and the public employer. See, e.g., Galbreath v. Sch. Bd. of Broward

County, 446 So.2d 1045 (Fla.1984); City of Pembroke Pines v. DeSantis,

816 So. 2d 1198 (Fla. 4th DCA 2002). It is the union that must initiate the

arbitration on behalf of its member and if a union declines to seek

arbitration the public employer has no obligation to arbitrate the dispute. Id.

      As in Galbreath and DeSantis, Hudson has no authority to seek

arbitration on his own. The express provisions of the CBA limit the filing of

arbitration notices to the UFF and does not allow the grievant to

unilaterally, or through the grievant's legal representative, proceed to
                                       3
     Case 3:20-cv-05875-MCR-HTC Document 12 Filed 12/16/20 Page 4 of 8




arbitration. See Paragraph 22.5(g)(1) (“If the grievance has not been

satisfactorily resolved at Step 2, the UFF may proceed to arbitration by

filing a written notice of the intent to do so”).

      There is no provision in the CBA for an individual to seek arbitration

and, at the very least, the UFF was required to approve arbitration of the

matter. This is borne out by further language in the CBA showing the UFF,

and not the grievant, has the authority to proceed to arbitration. For

example, the following language in Paragraph 22.5(g) makes no reference

to the grievant’s or the grievant's personal legal representative’s

participation in the arbitration process:

       a.    Subparagraph (g)(2)a, Selection of Arbitrator, states that
"[r]epresentatives of the University and the UFF" will meet to select an
arbitration panel.

      b.  Subparagraph (g)(2)b states "representatives of the University
and the UFF" will meet to select an arbitrator from the panel.

      c.    Subparagraph (g)(2)e states “the right of the first choice to
strike from the list will be determined by the flip of a coin with the first
grievance to proceed to arbitration each calendar year, and then will
alternate between the UFF and UWF.”

       d.    Subparagraph (g)(8)a states that all fees and expenses of the
arbitrator will be shared equally "by the University and the UFF."

Nothing in these subparagraphs, or elsewhere in the CBA, provide for

grievants or their personal counsel to participate on their own in the

arbitration procedure.
                                         4
     Case 3:20-cv-05875-MCR-HTC Document 12 Filed 12/16/20 Page 5 of 8




      In contrast, the CBA language governing Steps 1 and 2 of the

grievance process does not limit participation in the grievance process to

the UFF. There, the CBA provides for participation by a grievant or his legal

representative. For example, the following language refers to the grievant's

or grievant’s representative’s or legal counsel’s participation in Steps 1 and

2:

      a.    Subparagraph (e)(1)c, Step 1 Meeting, states “the grievant will
have the right to present any evidence in support of the grievance, and the
grievant and/or the UFF representative or the grievant's legal counsel (if
selected pursuant to section 22.3) and the Provost or representative shall
discuss the grievance and attempt to find an equitable resolution.”

      b.    Subparagraph (e)(2)d, Step 1 Decision, states “a copy of the
decision will be sent to the UFF if the grievant elected self-representation or
representation by legal counsel.”

      c.   Subparagraph (f)(3)a, Step 2 Decision, states “the President or
representative will issue a written decision, stating the reasons for the
decision, to the grievant, if self-represented, or to grievant's Step 2
representative and to the UFF (if the grievant is not represented by the
UFF) within thirty (30) calendar days following the conclusion of the review
meeting.”

      The inclusion of "grievant's representative" or "grievant's legal

counsel" in the sections related to Steps 1 and 2 and the specific absence

of these terms from the arbitration section demonstrate conclusively that

the limitation on proceeding to arbitration was a purposeful choice agreed

upon and ratified by UWF and the UFF.



                                      5
     Case 3:20-cv-05875-MCR-HTC Document 12 Filed 12/16/20 Page 6 of 8




      In addition to Article 22 not providing for any party other than the UFF

to proceed to arbitration, the Appendix E form (“Notice of Arbitration”) filed

by Hudson fails to meet the requirements of Article 22. Both Article 22.5(g)

of the CBA, and Appendix E require the Notice of Arbitration to be signed

by the "State UFF President or the UFF Director of Arbitrations." The

Notice of Arbitration (Appendix E) submitted on behalf of Hudson was not

signed by either the State UFF President or the UFF Director of

Arbitrations.1 Accordingly, the Notice of Arbitration submitted on Hudson’s

behalf did not meet the requirements of Article 22.5(g)(l)a of the CBA.

      The UFF is the spokesperson for the faculty and is entitled under the

CBA to make the determination of whether a grievance is worth expending

resources to pursue in arbitration. In this capacity, the UFF serves as a

gatekeeper or filter for grievances it does not deem merit its efforts or costs

to advance.

      Under DeSantis, a public employer is relieved from the obligation to

arbitrate any time the request is made by someone other than the union,

regardless of whether the union authorized the request or even supported

the grievant. There, the 4th DCA makes clear that a union which has

contractual control over the grievance process cannot delegate the

1
      Hudson’s Notice of Arbitration is attached to the Complaint as Exhibit “5.”

                                           6
     Case 3:20-cv-05875-MCR-HTC Document 12 Filed 12/16/20 Page 7 of 8




responsibility to request arbitrations and must make the request itself. If the

union does not make the request, the public employer has no obligation to

arbitrate the dispute.

      In sum, if the UFF does not want to arbitrate a grievance past Step 2

then Hudson has no choice but to attempt to litigate the matter on his own.

Under the CBA and Florida law, Hudson has no authority to unilaterally

seek arbitration.

      WHEREFORE UWF requests the Court deny Hudson’s motion to

compel arbitration.

                    LOCAL RULE 7.1 (F) CERTIFICATION

      Pursuant to Local Rule 7.1(F), the undersigned certifies that this

motion and memorandum does not exceed 8,000 words.

                                   *****




                                      7
    Case 3:20-cv-05875-MCR-HTC Document 12 Filed 12/16/20 Page 8 of 8




                      CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing has been

furnished to Cecile M. Scoon, 25 East 8th Street, Panama City, FL 32401

by electronic mail this 16th day of December, 2020.



                                         /s/ Larry A. Matthews
                                         Larry A. Matthews
                                         Florida Bar No.: 0339601
                                         Raymond F. Higgins, III
                                         Florida Bar No.: 0153117
                                         MATTHEWS & HIGGINS, LLC
                                         114 East Gregory Street (32502)
                                         Post Office Box 13145
                                         Pensacola, FL 32591-3145
                                         (850) 434-2200 Telephone
                                         (850) 434-2600 Facsimile
                                         E-Mail lmatthews@matthewshigginslaw.com
                                                 rhiggins@matthewshigginslaw.com
                                         Attorneys for Defendant UWF




                                     8
